 

Exhibit 10.4

TRADEMARK LICENSE AND PURCHASE AGREEMENT

This Trademark License and Purchase Agreement (the “License Agreement”) is made
effective on the 11th day of May, 2007 (the “Effective Date”), by and between
One Seven Props, Inc., a Texas Corporation with its principal place of business
located at 102 Swede Creek, Boerne, TX 78006 facsimile
no.                          (“Licensor”) and Nascent Wine Company, Inc., a
Nevada Corporation with its principal place of business located at 2355-A Paseo
de las Americas, San Diego, California 92154, facsimile no. (619) 661-9735
(“Licensee”) (collectively referred to as the “Parties”).

WHEREAS, Licensor is the exclusive owner of all right, title and interest in and
to all of the trademarks listed in Exhibit A attached hereto (the “Licensed
Marks”);

WHEREAS, the Licensed Marks have achieved widespread recognition and goodwill
among members of the general public within the country of Mexico through their
use by Pasani S.A. de C.V. (“Pasani”) as a licensee of the Licensed Marks;

WHEREAS, Licensee, Pasani and the shareholders of Pasani are parties to that
certain Stock Purchase Agreement dated of even date herewith (the “Purchase
Agreement”) under the terms of which Licensee has agreed to purchase all of the
outstanding capital stock of Pasani by the delivery of Licensee’s promissory
note (the “Note”);

WHEREAS, in connection with the transactions contemplated by the Purchase
Agreement, it is the desire and intention of the Parties that Licensee purchase
the Licensed Marks upon the payment in full, when due, of the Note by Licensee,
and that the Licensee have an exclusive license to use the Licensed Marks in
connection with the business of Pasani for the period from the Effective Date
until the final due date of the Note, according to and subject to the terms and
conditions of this License Agreement;

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, the sufficiency of which the parties hereby acknowledge, Licensor and
Licensee hereby agree as follows:

I.                                         Grant of License.  Subject to the
terms and conditions of this License Agreement, Licensor hereby grants, and
Licensee hereby accepts, an exclusive and irrevocable (subject to the terms
hereof) right, license and privilege to utilize the Licensed Marks in the United
States and Mexico (the “Territory”) and during the Term (as defined herein) (the
“License”).

II.                                     Representations and Warranties by
Licensor.  Licensor hereby represents and warrants to Licensee the following:

A.                                    Licensor is, and will continue to be
during the Term of this License Agreement, the exclusive owner of all right,
title and interest in and to the Licensed Marks.

 

1


--------------------------------------------------------------------------------


B.                                    As of the Effective Date and during the
Term of this Agreement, the Licensed Marks are and will continue to be valid and
enforceable in the Territory.

C.                                    Licensor has taken, and will continue to
take during the Term of this License Agreement, all steps necessary to protect
the Licensed Marks in the Territory including, without limitation, obtaining
registration of the Licensed Marks and filing affidavits of use where
applicable.

D.                                    Licensor has caused any license agreement
to which Pasani is a party for the Licensed Marks to be terminated as of the
Effective Date of this License Agreement and taken steps to deregister, if
applicable, any such license agreement with the appropriate Mexican and United
States authorities.

E.                                      The Licensed Marks do not infringe the
intellectual property or other proprietary rights of any third party in the
Territory.

F.                                      Licensor is not aware of any past or
ongoing infringement of the Licensed Marks by any third party in the Territory.

G.                                    By virtue of the execution of this License
Agreement and during the Term of this License Agreement, Licensee shall have the
exclusive right to exercise the license to the Licensed Marks granted under this
License Agreement, subject to the terms hereof.

H.                                    Licensor has not and will not encumber the
Licensed Marks in any way and will not take steps or omit steps that would
prevent the Licensed Marks from being assigned to Licensee unencumbered upon
Licensee’s purchase of the Licensed Marks pursuant to Section X below.

III.                                 Acknowledgments By Licensee and Licensor.

A.                                    Licensee acknowledges that Licensor has
the exclusive title to and ownership of the Licensed Marks, and that no title or
ownership of the Licensed Marks is hereby transferred to the Licensee.  It is
further understood that all use of the Licensed Marks by Licensee will inure to
the benefit of Licensor.

B.                                    Licensee shall not in any manner represent
that it or Pasani has any ownership in the Licensed Marks.

C.                                    Licensee acknowledges that trademarks for
the Licensed Marks have only been filed in the Territory.

 

2


--------------------------------------------------------------------------------


D.                                    Licensor agrees that during the Term of
this Agreement, it shall not license the Licensed Marks (or any portion or
derivative thereof) to any party other than Licensee for use of any kind
anywhere in the world.  Further, during the Term, Licensor agrees not to use the
Licensed Marks without Licensee’s written consent.

E.                                      Licensor shall police, prosecute, and
maintain the Licensed Marks in a commercially reasonable manner, where
applicable.  Licensee shall use commercially reasonable efforts, where
applicable, to commercialize the Licensed Marks in connection with the business
of Pasani.

IV.                                License Fee.  On the date hereof, Licensee
shall pay to Licensor a non-refundable license fee equal to U.S. $2,000,000 (Two
Million Dollars) in exchange for the License.

V.                                    Specification and Quality Assurance. 
Licensee agrees that all products and services which are offered under the
Licensed Marks shall be of the same quality as those provided by Pasani under
the Licensed Marks during the six months prior to the Effective Date, and shall
be rendered in accordance with such specifications and standards as may be
communicated in writing by Licensor to Licensee from time to time but which
standards shall be no higher than those in effect with Pasani immediately prior
to the Effective Date.  All advertising, promotion and other use of the Licensed
Marks will be in good taste and in such manner as will maintain and enhance the
value of the Licensed Marks and the reputation for high quality associated with
the Licensed Marks.  Licensee agrees to cause to be changed any use of the
Licensed Marks or any proposed use of the Licensed Marks of which Licensor does
not approve.  Licensee shall comply with all applicable laws and regulations
concerning products and services offered under the Licensed Marks, including but
not limited to laws relating to notice of ownership, registration and patent
marking, where applicable.

VI.                                Term.  This License Agreement shall be
effective as of the Effective Date and, unless sooner terminated as provided
herein, shall remain in force through May 11, 2008 (the “Term”).

VII.                            Protection of Goodwill and Licensed Marks. 
Licensee recognizes that Licensor has significant goodwill associated with the
Licensed Marks and that it is critical to Licensor that such goodwill be
protected and enhanced.  In order that the valuable goodwill of Licensor shall
be maintained, Licensor agrees to register, if required by law and at Licensor’s
expense, this License Agreement, or a short form version of the same as mutually
agreed to by the parties, with the appropriate Mexican and United States
authorities, and Licensee agrees that, during the Term of this License Agreement
and thereafter, it shall not:

(a)           attack the title or any rights of Licensor in or to the Licensed
Marks;

(b)                                 apply to register or maintain any
application or registration of the licensed Marks or any other marks confusingly
similar thereto in any jurisdiction;

 

3


--------------------------------------------------------------------------------


(c)                                  use the Licensed Marks or any marks or
names confusingly similar thereto except as expressly authorized hereunder;

(d)                                 take any action that would tend to destroy
or diminish the goodwill of the Licensed Marks;

(e)                                  use any colorable imitation of the Licensed
Marks or any variant forms (including variant design forms, logos, colors, or
type shapes) of the Licensed Marks not specifically approved by Licensor;

(f)            misuse the Licensed Marks;

(g)                                 use a third trademark in conjunction with
Licensed Marks; or

(h)                                 take any action that would bring the
Licensed Marks into public disrepute.

VIII.                        Termination.

A.            The License shall immediately terminate upon a material breach by
Licensee of any of its obligations under the Note.  In the event of a breach by
Licensee of any provision of this License Agreement, Licensor may give Licensee
notice in writing of the breach.  Licensee shall have a period of thirty (30)
days from the date such notice is received to cure the breach specified therein,
and if the breach is not cured within such period or Licensee notifies Licensor
of its intention not to cure such breach, then Licensor shall be entitled to
terminate this License Agreement as to any one or all of the rights which are
subject of such breach and exercise any other rights or remedies it may have
hereunder or as otherwise provided by law; provided, however, if the breach is
not curable then Licensor shall be entitled to immediately terminate this
License Agreement as to any one or all of the Licensed Marks and exercise any
other rights or remedies it may have hereunder or as otherwise provided by law
upon giving notice in writing of the breach to Licensee.

B.            Upon the expiration or termination of this License Agreement and
provided Licensee has not purchased the Licensed Marks pursuant to Section X
below, all rights granted to Licensee hereunder shall cease, and Licensee shall
refrain from further use of the Licensed Marks or any marks or names confusingly
similar to the Licensed Marks.  Following such expiration or termination,
Licensee shall promptly deliver to Licensor or destroy all materials bearing the
Licensed Marks.  Such termination shall not relieve either party of its
obligation to make any payments due or owing to the other party at the time of
such termination and shall not impair any accrued right of either party.  In the
event of expiration or termination of the License, Licensor shall not be
obligated to return any of the license fee to Licensee.

IX.                                Assignability.  Licensee shall have the right
to sublicense the use of the Licensed Marks to Pasani within the Territory and
during the Term.  Notwithstanding the foregoing, Licensee and Pasani shall not
have the right to sublicense, assign or otherwise transfer the License in whole
or in part to any party without the prior written consent of Licensor.  Licensee
shall remain the primary obligor as Licensee under this License Agreement with

4


--------------------------------------------------------------------------------


no right of subrogation against Pasani in the event Licensee sublicenses any
right hereof to Pasani.

X.                                    Purchase and Sale of Licensed Marks.  On
the last day of the Term, Licensee shall purchase from Licensor, and Licensor
shall sell to Licensee, the Licensed Marks for a purchase price of U.S.
$2,500,000 (Two Million Five Hundred Thousand Dollars), payable in cash at
closing by bank cashier’s check or by wire transfer.  At such closing, upon
receipt in full of such purchase price, Licensor shall execute and deliver to
Licensee such documents as are reasonably necessary to transfer and assign the
Licensed Marks to Licensee.  Provided, however, in the event that a termination
of the License has occurred as the result of any breach by Licensee of any of
its obligations hereunder or by virtue of a breach by Licensee of its
obligations under the Note, Licensor shall not be obligated to sell the Licensed
Marks to Licensee.  Upon the purchase and sale of the Licensed Marks, Licensor
shall thereafter have no rights to the Licensed Marks and Licensor shall refrain
from any use of the Licensed Marks or any marks or names confusingly similar to
the Licensed Marks anywhere in the world and shall deliver to Licensee or
destroy all materials bearing the Licensed Marks.

XI.                                Notice.  Any notices required or permitted to
be given under this License Agreement shall be in writing and shall be deemed to
have been duly given when received if personally delivered; when transmitted if
transmitted by telecopy, electronic or digital transmission method; the day
after it is sent, if sent for next day delivery by a recognized overnight
delivery service (e.g., Federal Express); and upon receipt, if sent by certified
or registered mail, return receipt requested.  In each case, the notice shall be
addressed to the party to be notified at its address shown in the preamble of
this License Agreement, or at such other address as may be furnished in writing
to the notifying party.

XII.                            Severability.  If any term or other provision of
this License Agreement is determined by a court of competent jurisdiction to be
invalid, illegal, or incapable of being enforced under any rule of applicable
law, or public policy, all other conditions and provisions of this License
Agreement shall nevertheless remain in full force and effect.  Upon such
determination that any term or other provision is invalid, illegal, or incapable
of being enforced, the Parties hereto shall negotiate in good faith to modify
this License Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated herein are consummated as originally contemplated to
the fullest extent possible.

XIII.                        Entire Agreement.  This License Agreement
constitutes the entire agreement between the Parties with respect to the matters
contained herein and supersedes all prior negotiations, understandings and
agreements, whether written or oral, between the Parties with respect to the
matters contained herein.

 

5


--------------------------------------------------------------------------------


XIV.                       Amendments.  This License Agreement shall not be
modified or amended except by an instrument in writing signed by both Parties.

XV.                           No Implied Warranties. Neither party makes any
warranty or representation to the other except as specifically set forth herein.

XVI.                       Further Documents.  Each party shall, upon request,
make, execute and deliver such documents as shall be reasonably necessary to
take such action as may be reasonably requested to fully implement and carry out
the purposes of the License.

XVII.                   Captions.  The captions contained herein are for
convenience and reference only and in no way define, describe, extend, or limit
the scope or intent of this License Agreement or the intent of any provisions
contained herein.

XVIII.               Parties in Interest.  This License Agreement shall be
binding upon and inure solely to the benefit of each party hereto and their
permitted successors, assigns and transferees, and nothing in this License
Agreement express or implied, is intended to confer upon any other person any
rights or remedies of any nature whatsoever under or by reason of this License
Agreement.

XIX.                       Counterparts.  This License Agreement may be executed
in one or more counterparts each of which shall be deemed an original and all of
which shall be deemed one and the same License Agreement.

XX.                           Governing Law.  This License Agreement shall be
construed, interpreted and enforced in accordance with, and the respective
rights and obligations of the parties hereto shall be governed by, the laws of
the State of Texas without giving effect to its choice of law principles;
provided, however, Licensor shall be entitled to enforce the Licensed Marks and
seek any remedies for infringement thereof under Mexican law.

IN WITNESS WHEREOF, the undersigned have duly executed this License Agreement.

 

One Seven Props, Inc. (“Licensor”)

 

Nascent Wine Company, Inc. (“Licensee”)

 

 

 

 

 

 

 

By:

 

/s/ Alejandro Gutiérrez Pederzini

 

By:

 

/s/ Sandro Piancone

 

 

 

 

 

 

 

Name:

 

Alejandro Gutiérrez Pederzini

 

Name:

 

Sandro Piancone

 

 

 

 

 

 

 

Title:

 

Chief Executive Officer

 

Title:

 

Chief Executive Officer

 

6


--------------------------------------------------------------------------------


EXHIBIT A

(Licensed Marks)

Attached hereto.


--------------------------------------------------------------------------------


 

TRADEMARKS IN MEXICO

Name

 

Class

 

File Number

 

“Folio”
Number

 

Legal Date

 

Bonet

 

29

 

0830843

 

0011051

 

Jan. 18, 2007

 

Bonet

 

30

 

0830852

 

0011060

 

Jan. 18, 2007

 

Mitsuki

 

29

 

0830853

 

0011061

 

Jan. 18, 2007

 

Mitsuki

 

30

 

0830854

 

0011062

 

Jan. 18, 2007

 

 


--------------------------------------------------------------------------------